UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-14749 Rocky Mountain Chocolate Factory , Inc. (Exact name of r egistrant as specified in its c harter) 265 Turner Drive Durango, CO 81303 (949) 579-3000 (Address, including zip code, and telephone number , including area code, of registrant’s p rincipal e xecutive o ffices) Common Stock $0.0 3 par value per share (including associated Preferred Share Purchase Rights) (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule12h-3(b)(1)(i) ☒ Rule12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Rocky Mountain Chocolate Factory, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated: March 2, 2015 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. By: /s/ Bryan J. Merryman Name: Bryan J. Merryman Title: Chief Operating Officer, Chief FinancialOfficer and Treasurer
